        Case 9:19-cv-00059-KLD Document 83 Filed 06/22/20 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


JAMES C. GARNER,                                     CV-19-59-M-KLD
                    Plaintiff,
             vs.

USAA GENERAL INDEMNITY                                    ORDER
COMPANY, a Texas Corporation; and
JANE/JOHN DOES A-Z,
                    Defendants.




       Defendant USAA General Indemnity Company (“USAA”) has filed a

motion requesting the Court order Plaintiff James C. Garner (“Garner”) to submit

to a physical examination pursuant to Federal Rule of Civil Procedure 35(a). (Doc.

76.)

       Garner brought this statutory bad faith action pursuant to Montana’s Unfair

Trade Practices Act (“UTPA”) in response to USAA’s allegedly unlawful handling

of his claims for MedPay coverage. Garner initially asserted multiple causes of

action, including a breach of contract claim seeking damages in “the dollar amount

of medical bills USAA wrongfully refused to pay.” (Doc. 49 at 12.) However, the




                                         1
        Case 9:19-cv-00059-KLD Document 83 Filed 06/22/20 Page 2 of 6



Court’s resolution of the pretrial motions in this matter has resulted in only one

remaining claim – USAA’s alleged violation of Montana’s UTPA. (Doc. 79.)

      USAA now requests Garner undergo a physical health examination so that it

can adequately defend Garner’s asserted damages for past medical expenses. (Doc.

76 at 2.) Garner responds that because his only remaining claim is for violation of

the UTPA, he is not seeking damages for past medical expenses and his physical

condition is not otherwise in controversy. Garner additionally argues USAA’s

proposed physician is unqualified to administer an examination and good cause

does not support requiring an examination.

I.    Legal Standards

      Federal Rule of Civil Procedure 35(a)(1) provides that upon a motion for

good cause the court “may order a party whose mental or physical condition . . . is

in controversy to submit to a physical or mental evaluation by a suitably licensed

or certified examiner.” The party requesting the examination has the burden to

establish that “(1) the medical condition as to which the examination is sought is

really and genuinely in controversy; and (2) that good cause exists for ordering

each particular examination.” Daum v. Allstate Fire and Casualty Ins. Co., 2014

WL 12600126, *2 (D. Mont. Oct. 28, 2014) (quoting Schlagenhauf v. Holder, 379

U.S. 104, 118 (1964)). The Court must conduct a “discriminating application” to

determine whether Rule 35’s requirements have been met. Schlagenhauf, 379 U.S.

                                          2
        Case 9:19-cv-00059-KLD Document 83 Filed 06/22/20 Page 3 of 6



at 118. The movant must support its request with more than an assertion that an

examination is relevant to the case. Schlagenhauf, 379 U.S. at 118.

II.    Discussion

       USAA argues that it has met Rule 35’s “in controversy” requirement

because Garner put his physical condition in controversy by seeking damages

under the UTPA for his past medical expenses. USAA cites to an allegation in

Garner’s Fifth Amended Complaint in support of its argument: “USAA’s

violations of [the UTPA] are the proximate cause and cause in fact of damages

suffered by [Garner], including but not limited to the dollar amount of the medical

bills USAA unlawfully refused to pay[.]” (Doc. 79 at ¶ 53.) USAA also asserts that

it has met Rule 35’s good cause requirement because it cannot adequately defend

against the damages Garner seeks unless it evaluates the necessity of his past

medical treatment. Specifically, USAA argues that it must evaluate Garner’s

physical condition to determine whether the medical expenses Garner seeks are

related to the underlying accident or to his preexisting conditions. (Doc. 77 at 11-

12.)

       Garner responds that he has not placed his physical condition in controversy

because his only remaining claim is based on USAA’s alleged bad faith conduct in

handling his MedPay claims. Garner additionally clarifies that he is “clearly and

unequivocally disclaiming any claim for medical special damages consistent with

                                          3
          Case 9:19-cv-00059-KLD Document 83 Filed 06/22/20 Page 4 of 6



bad faith law.” (Doc. 78 at 5.) Garner further explains that once he received

USAA’s current motion citing his previous damages sought, which included past

medical expenses, he supplemented his discovery response to clarify that he is no

longer seeking those damages. (Doc. 78 at 5 & Doc. 78-1 at 5.) USAA did not file

a reply brief addressing Garner’s disclaimer.

         USAA cites Weddle v. Farmers Ins. Co., 2011 WL 5439200, (N.D. Okla.

Nov. 9, 2011) to support its contention that Garner’s physical condition is in

controversy. (Doc. 77 at 9.) Weddle is readily distinguishable from the posture of

this case. The plaintiff in Weddle asserted a breach of contract claim and a bad

faith claim and sought to recover medical expenses as part of his damages. Weddle,

2011 WL 5439200, at *3. The court reasoned that “to recover medical expenses

from defendant, [plaintiff] must show that any medical expenses are compensable

under the parties’ insurance contract and defendant is not required to take

plaintiff’s word that any medical bills he has submitted show that his injuries were

caused by the . . . accident.” Weddle, 2011 WL 5439200, at *3. The court

concluded that the Rule 35 motion should be granted, in part because the plaintiff

placed “the extent of his injuries at issue” by seeking to recover damages for his

personal injuries under his breach of contract claim. Weddle, 2011 WL 5439200,

at *4.



                                          4
        Case 9:19-cv-00059-KLD Document 83 Filed 06/22/20 Page 5 of 6



      Here, Garner has unequivocally disclaimed any claim for medical special

damages. Additionally, unlike Weddle, no breach of contract claim remains in this

action. Because Garner has disclaimed recovery of his medical expenses as part of

his damages, his medical condition is not genuinely in controversy. Garner will not

have to “show that any medical expenses are compensable” under his insurance

contract. Weddle, 2011 WL 5439200, at *3. Rather, Garner’s remaining bad faith

claim involves USAA’s claims handling conduct and the evidence USAA

possessed at the time it denied Garner’s claims for benefits. A medical examination

of Garner’s physical condition at this point in litigation is irrelevant to the

remaining claim and unnecessary to defend against Garner’s asserted damages.

Schlagenhauf, 379 U.S. at 121 (“sweeping examinations of a party who has not

affirmatively put into issue his own . . . physical condition are not to be

automatically ordered merely because the person has been involved in an

accident”). Because Garner’s physical condition is not genuinely in controversy,

the Court does not reach Rule 35’s good cause requirement.

      The Court notes that although Garner is “clearly and unequivocally

disclaiming any claim for medical special damages”, he failed to remove language

indicating otherwise from his Fifth Amended Complaint. See Doc. 78 at ¶ 53

(“USAA’s [UTPA] violations are the proximate cause and cause in fact of

damages suffered by [Garner], including but not limited to the dollar amount of the

                                            5
        Case 9:19-cv-00059-KLD Document 83 Filed 06/22/20 Page 6 of 6



medical bills USAA unlawfully refused to pay”). The Court recognizes this

inconsistency as an oversight and accepts Garner’s disclaimer of any claim for

medical expense damages. Any attempt by Garner to pursue damages for past

medical expenses will be prohibited.


III.   Conclusion

For the foregoing reasons, and in consideration of Rule 35’s stringent

requirements, IT IS HEREBY ORDERED that USAA’s Motion for Rule 35

Examination (Doc. 76) is DENIED.

       DATED this 22nd day of June, 2020.

                                             ______________________________
                                             Kathleen L. DeSoto
                                             United States Magistrate Judge




                                         6
